PROMISSORY NOTE




FACE AMOUNT

$190,000

PRICE

$180,000

INTEREST RATE

0% per annum

NOTE NUMBER

July-2007-101

ISSUANCE DATE

July 11, 2007

MATURITY DATE

July 25, 2007




FOR VALUE RECEIVED, Siena Technologies, Inc., a Nevada corporation, and all of
its subsidiaries (the “Company”) (OTC BB: SIEN) hereby promises to pay to the
order of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company
(the “Holder”), by the Maturity Date, or earlier, the Face Amount of One Hundred
and Ninety Thousand Dollars ($190,000) plus accrued interest  U.S., (this
“Note”) in such amounts, at such times and on such terms and conditions as are
specified herein.  The Company and the Holder are sometimes hereinafter
collectively referred to as the “Parties” and each a “Party” to this Agreement.




Article 1

Method of Payment




Section 1.1

Payments shall be made to the Holder by the Company in satisfaction of this Note
(referred to as a "Payment,") in full from the subsequent financing to be
completed by Dutchess Private Equities Fund, Ltd. of approximately two million
dollars ($2,000,000) (“Subsequent Financing”).  The Payment will be due from
closing of the Subsequent Financing ("Payment Date" or "Payment Dates").




Article 2

Intentionally Omitted




Article 3

Unpaid Amounts




Section 3.1

In the event that the Company has not repaid the Face Amount by the Maturity
Date (the “Residual Amount”), then as liquidated damages (the “Liquidated
Damages”), the Face Amount shall be increased by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, for each month until the Face
Amount is paid in full.  Further, if a Residual Amount remains at Maturity, it
shall constitute an Event of Default hereunder. The Parties acknowledge that the
Liquidated Damages are not interest under this Note and shall not constitute a
penalty.




Article 4

Defaults and Remedies




Section 4.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:




(a)

The Company does not make a Payment within three (3) business days of a Payment
Date, or a Residual Amount on the Note exists on the Maturity Date;




(b)

The Company, pursuant to or within the meaning of any Bankruptcy Law (as defined
below): (i) commences a voluntary case; (ii) consents to the entry of an order
for relief against it in an involuntary case; (iii) consents to the appointment
of a Custodian (as defined below) of the Company or for its property; (iv) makes
an assignment for the benefit of its creditors; or (v) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company or for its property; or (C) orders the liquidation of the Company,
and the order or decree remains unstayed and in effect for sixty (60) calendar
days;




(c)

The Company’s $0.001 par value common stock (the “Common Stock”) is suspended or
is no longer listed on any recognized exchange, including an electronic
over-the-counter bulletin board, in excess of two (2) consecutive trading days
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company);




(d)

The registration statement for the shares underlying the current Equity Line of
Credit is not effective for any reason;





1




--------------------------------------------------------------------------------

(e)

The Company breaches a material term of this Agreement or any of the Company’s
representation or warranties hereunder were false when made;




(f)

The Company fails to carry out Puts, including any paperwork needed, in a timely
manner;




(g)

An event of default occurs under any agreement given as security for the
obligations and liabilities under this Note.




(h)

The occurrence of any event which is described elsewhere in this Note as
constituting an Event of Default hereunder.




(i)

The Company’s failure to pay any taxes when due unless such taxes are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been provided on the Company’s books; provided, however,
that in the event that such failure is curable, the Company shall have ten (10)
business days to cure such failure; or,




(j)

An attachment or levy is made upon the Company’s assets having an aggregate
value in excess of twenty-five thousand dollars ($25,000) or a judgment is
rendered against the Company or the Company’s property involving a liability of
more than twenty-five thousand dollars ($25,000) which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry hereof; or,




(k)

Any change in the Company’s condition or affairs (financial or otherwise) which
in the Holder’s reasonable, good faith opinion, would have a Material Adverse
Effect; provided, however, that in the event that such failure is curable, the
Company shall have ten (10) business days to cure such failure; or,




(l)

Any Lien, except for Permitted Liens, created hereunder or under any of the
Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,




(m)

The indictment or threatened indictment of the Company, any officer of the
Company under any criminal statute, or commencement or threatened commencement
of criminal or civil proceeding against the Company or any officer of the
Company pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the company.




(n)

The Company does not complete the Subsequent Financing.  In the event the
Dutchess does not pursue the Subsequent Financing, for any reason whatsoever,
the Company shall use any readily available funds to pay off the balance of the
Face Amount of the Note within thirty (30) days of the Maturity Date.  In this
event only, shall the Company be entitled to receive an additional thirty (30)
day grace period from the Maturity Date for payment on the Face Amount in full
to the Holder.




As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.




Section 4.2

Remedies.  Upon the occurrence of each and every Event of Default, the Holder
may seek any or all of the following remedies to the extent of the Residual
Amount:




(a)

In the Event of Default, the Holder may elect to secure a portion of the
Company's assets as outlined in the Security Agreement, as defined hereinafter.
 The Holder may also elect to garnish revenue from the Company in an amount that
will repay the Holder on the schedules outlined in this Note.




(b)

The Holder may increase the Face Amount of the Note by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, until such Event of Default is
cured (if capable of being cured) or this Note, together with all interest
thereon, is repaid in full (i.e., exercise the Liquidated Damages option).  The
Parties acknowledge that the Liquidated Damages are not interest under this Note
and shall not constitute a penalty.




(c)

The Holder may elect to stop any further funding to the Company.





2




--------------------------------------------------------------------------------

(d)

The Holder may also do either (i) or (ii) below, but not both; provided,
however, that the Holder may only utilize (i) below in the event of default
pursuant to Section 4.1 and such default is not cured by the Company within ten
(10) days:




(i)

Switch Residual Amount, in part or in whole, to a three-year (“Convertible
Maturity Date”), eighteen percent (18%) interest bearing convertible debenture
at a floating rate discount of fifty percent (50%) to the prevailing market
price during conversion, and with such other terms described hereinafter (the
“Convertible Debenture”).  The Convertible Debenture shall be considered closed
(“Convertible Closing Date”) as of the date of the Event of Default.    If the
Holder chooses to convert the Residual Amount to a Convertible Debenture, then
the Company shall have ten (10) business days after notice of default from the
Holder (the “Notice of Convertible Debenture”) to file a registration statement
covering an amount of shares equal to three hundred percent (300%) of the
Residual Amount, plus interest thereon and any Liquidated Damages due at such
time.  In the event the Company does not file such registration statement within
such period of time, or such registration statement is not declared by the
Commission to be effective under the Securities Act within sixty (60) business
days of the Convertible Closing Date, then the Residual Amount shall increase by
five thousand dollars ($5,000) per day.  In the event the Company is given the
option for accelerated effectiveness of the registration statement, the Company
will cause such registration statement to be declared effective as soon as
reasonably practicable and will not take any action to delay the registration to
become effective.  In the event that the Company is given the option for
accelerated effectiveness of the registration statement, but chooses not to
cause such registration statement to be declared effective on such accelerated
basis, the Residual Amount shall increase by five thousand dollars ($5,000) per
day commencing on the earliest date as of which such registration statement
would have been declared to be effective if subject to accelerated
effectiveness.




(ii)

The Holder may increase the Payment Amount described under Article 1 hereof to
fulfill the repayment of the Residual Amount.  The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor.  The Company agrees to diligently carry out the
terms outlined in the Equity Line for delivery of any such shares.  In the event
the Company is not diligently fulfilling its obligation to direct funds owed to
the Holder from Puts to the Holder, as reasonably determined by the Holder, the
Holder may, after giving the Company five (5) business days advance notice to
cure same, elect to increase the Face Amount of the Note by two and one-half
percent (2.5%) per day, compounded daily, in addition to and on top of any
additional remedies available to the Holder under this Note.




Section 4.3

Conversion Privilege




(a)

In the event that a Convertible Debenture is issued by the Company pursuant to
Section 4.2(d)(i), the Holder shall have the right to convert the Convertible
Debenture into shares of Common Stock at any time following the Convertible
Closing Date and before the close of business on the Convertible Maturity Date.
 The number of shares of Common Stock issuable upon the conversion of the
Convertible Debenture shall be determined pursuant to Section 4.4 hereof, but
the number of shares issuable shall be rounded up to the nearest whole share.




(b)

In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the “Debenture Residual Amount”), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4 hereof.











3




--------------------------------------------------------------------------------

Section 4.4

Conversion Procedure




(a)

The Holder may elect to convert the Residual Amount in whole or in part any time
and from time to time following the Convertible Closing Date.  Such conversion
shall be effectuated by providing the Company, or its attorney, with that
portion of the Convertible Debenture to be converted together with a facsimile
or electronic mail of the signed notice of conversion (the “Notice of
Conversion”).  The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion (receipt being via a confirmation of the time such facsimile or
electronic mail to the Company as provided by the Holder).  The Holder can elect
to either reissue the Convertible Debenture, or continually convert the
remaining Residual Amount under the Debenture.




(b)

Common Stock to be Issued.

Upon the conversion of the Convertible Debenture by the Holder, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if, at that time, the
aforementioned registration statement described in Section 4.2 hereof has been
declared effective (or with proper restrictive legends if the registration
statement has not as yet been declared effective), in specified denominations
representing the number of shares of Common Stock issuable upon such conversion.
In the event that the Convertible Debenture is deemed saleable under Rule 144 of
the Securities Act, the Company shall, upon a Notice of Conversion, instruct the
transfer agent to issue free trading certificates without restrictive legends,
subject to other applicable securities laws. The Company is responsible to for
all costs associated with the issuance of the shares, including but not limited
to the opinion letter, overnight delivery of the certificates and any other
costs that arise. The Company shall act as registrar of the Shares of Common
Stock to be issued and shall maintain an appropriate ledger containing the
necessary information with respect to each Convertible Debenture. The Company
warrants that no instructions have been given or will be given to the transfer
agent which limit, or otherwise prevent resale and that the Common Stock shall
otherwise be freely resold, except as may be set forth herein or subject to
applicable law.




(c)

Conversion Rate.  The Holder is entitled to convert the Convertible Debenture
Residual Amount, plus accrued interest and penalties, anytime following the
Convertible Closing Date, at the lesser of either (i) fifty percent (50%) of the
lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date
(“Fixed Conversion Price”).  No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded up to the nearest whole share.




(d)

Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company.  In
the event this Section 4.4(d) applies, the Parties agree that the terms of this
Note shall remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.




(e)

The Holder shall be treated as a shareholder of record on the date the Company
is required to issue the Common Stock to the Holder.  If prior to the issuance
of stock certificates, the Holder designates another person as the entity in the
name of which the stock certificates requesting the Convertible Debenture are to
be issued, the Holder shall provide to the Company evidence that either no tax
shall be due and payable as a result of such transfer or that the applicable tax
has been paid by the Holder or such person.  If the Holder converts any part of
the Convertible Debentures, or will be, the Company shall issue to the Holder a
new Convertible Debenture equal to the unconverted amount, immediately upon
request by the Holder.




(f)

Within four (4) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate for the number of shares
of Common Stock issuable upon the conversion.  In the event the Company does not
make delivery of the Common Stock as instructed by Holder within four (4)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1.0%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily;
provided, however, that the Company shall not be liable for any amounts under
this Section 4.4(f) in the event that the delay in the issuance of the Common
Stock is as a result of actions by the Holder or outside of the control of the
Company.





4




--------------------------------------------------------------------------------




(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures by the Holder of the
entire amount of Convertible Debentures then outstanding.  If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a “Conversion Default,” the
date of such default being referred to herein as the “Conversion Default Date”),
the Company shall issue to the Holder all of the shares of Common Stock which
are available.  Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company’s lack of sufficient authorized common stock
(the “Unconverted Debentures”), may be deemed null and void upon written notice
sent by the Holder to the Company.  The Company shall provide notice of such
Conversion Default (“Notice of Conversion Default”) to the Holder, by facsimile,
within one (1) business days of such default.




(h)

The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by 0.24, the
product of which is then multiplied by the initial issuance price of the
outstanding or tendered but not converted Convertible Debentures held by the
Holder, where N equals the number of days from the Conversion Default Date to
the date (the “Authorization Date”) that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Convertible Debentures.  The Company shall send notice (“Authorization Notice”)
to the Holder that additional shares of Common Stock have been authorized, the
Authorization Date, and the amount of Holder’s accrued Conversion Default
Payments.  The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the conversion rate set forth in Section 4.4(c)
hereof, upon written notice sent by the Holder to the Company, which Conversion
Default shall be payable as follows: (i) in the event the Holder elects to take
such payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at  the conversion rate set forth in Section 4.4(c)
hereof until the expiration of the conversion period.




(i)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages.  The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.




(j)

If, by the fourth (4th) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock (the “Covering Shares”) necessary to make delivery of shares which
would had been delivered if the full amount of the shares to be converted had
been delivered to the Holder, then the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Convertible
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The “Buy In Adjustment Amount” is the amount equal to the excess, if
any, of (x) the Holder’s total purchase price (including brokerage commissions,
if any) for the Covering Shares, minus (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.
 The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
 By way of illustration only and not in limitation of the foregoing, if the
Holder purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.





5




--------------------------------------------------------------------------------

The Company does hereby warrant the date of consideration for the Convertible
Debenture is the Issuance Date of the Note and shall use all commercially
reasonable best efforts to have an opinion letter stating such for sale under
Rule 144.   In the event that counsel to the Company fails or refuses to render
an opinion as required to issue the Conversion Shares in accordance with this
Article 4 (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Holder to render
such opinion, attached as Exhibit A and incorporate herein by reference. The
Transfer Agent shall accept and be entitled to rely on such opinion for the
purposes of issuing the Conversion Shares and Interest Shares. Any costs
incurred by Holder for such opinion letter shall be added to the Face Amount of
the Debenture.  The Company shall cooperate fully and in a timely manner with
the transfer agent for any Company information requested by the transfer agent.




Article 5

Additional Financing and Registration Statements




Section 5.1

The Company will not enter into any additional financing agreements whether for
debt or equity, without prior expressed written consent from the Holder, which
may be given or withheld in Holder’s sole and absolute discretion.




Section 5.2

The Company agrees that it shall not file any registration statement which
includes any of its Common Stock (other than registration statements associated
with registering shares on Form S-4)  until such time as the Note is paid in
full (the “Lock-Up Period”) or unless and until Holder gives its prior written
consent (which may be given or withheld in Holder’s sole and absolute
discretion).




Section 5.3

If at any time while this Note is outstanding, the Company issues or agrees to
issue to any entity or person (“Third-Party”) for any reason whatsoever, any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any such terms in effect prior to the execution of this Note)
(a “Third Party Financing”), at terms deemed by the Holder to be more favorable
to the Third-Party, then the Company grants to the Holder the right, at the
Holder’s election, to modify the terms of this Note to match or conform to the
more favorable term or terms of the Third-Party Financing.  The rights of the
Holder in this Section 5.3 are in addition to all other rights the Holder has
pursuant to this Note and the related Security Agreement between the Holder and
the Company.




Violation of any Section under this Article 5 shall constitute an Event of
Default and the Holder may elect to take the action or actions outlined in
Article 4 hereof.




Article 6

Notice




Section 6.1

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, so long as it is properly addressed.  The addresses and
facsimile numbers for such communications shall be:




If to the Company:




Siena Technologies, Inc., Inc.

5625 SOUTH ARVILLE STREET
STE. E
LAS VEGAS NV 89118
Telephone: 702-889-8777








6




--------------------------------------------------------------------------------

If to the Holder:




Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947




Section 6.2

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.




Article 7

Time




Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday.  A “business day” shall mean a day
on which the US Markets are open for a full day or half day of trading.




Article 8

No Assignment.




This Note and the obligations hereunder shall not be assigned.




Article 9

Rules of Construction.




In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.




Article 10

Governing Law




The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.




Article 11

Disputes Subject to Arbitration




The Parties shall submit all disputes arising under this Note to arbitration in
Boston, Massachusetts before a single arbitrator of the American Arbitration
Association (the “AAA”).  The arbitrator shall be selected by application of the
rules of the AAA, or by mutual agreement of the Parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts.  No Party will challenge the jurisdiction or venue provisions
provided in this Article 11.  Nothing in this Article 11 shall limit the
Holder’s right to obtain an injunction for a breach of this Note from any court
of law.  Any injunction obtained shall remain in full force and effect until the
arbitrator, as set forth in this Article 11 fully adjudicates the dispute.




Article 12

Conditions to Closing




The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.








7




--------------------------------------------------------------------------------

Article 13

Closing Costs




The Company agrees to pay for related expenses associated with the proposed
transaction of five thousand dollars ($5,000).  This amount shall cover, but is
not limited to, the following: due diligence expenses, document creation
expenses, closing costs, and transaction administration expenses.  All such
structuring and administration expenses shall be deducted from the first
Closing.




Article 14

Indemnification




In consideration of the Holder’s execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company’s other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnities”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.




Article 15

Intentionally Omitted




Article 16

Use of Proceeds




The Company shall use the funds for working capital purposes.




Article 17

Waiver




The Holder’s delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.




Article 18

Senior Obligation




The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company.  The Company warrants that it has taken
all necessary steps to subordinate its other obligations to the rights of the
Holder under this Note and the failure to do so shall constitute an Event of
Default.








8




--------------------------------------------------------------------------------

Article 19

Transactions With Affiliates




The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock-Up Period.




Article 20

Intentionally Omitted




Article 21

Security




This Note shall be secured by and the Holder shall have full right to exercise
its rights and remedies under (i) the Security Agreement between the Company and
the Holder dated September 22, 2005.




Article 22

Miscellaneous




Section 22.1

This Note may be executed in two (2) or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Note by such
Party.  Such facsimile copies shall constitute enforceable original documents.




Section 22.2

The Company warrants that the execution, delivery and performance of this Note
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
Bylaws, (ii) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries (which
for purposes of this Note means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
(as defined below).  The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement)  with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof.  The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.  The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and is not aware of any facts
which would lead to delisting of the Common Stock by the Principal Market.








9




--------------------------------------------------------------------------------

Section 22.3

The Company and its Subsidiaries are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted.
 Both the Company and its Subsidiaries are duly qualified to do business and are
in good standing in every jurisdiction in which their ownership of property or
the nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.




Section 22.4

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Incentive Shares in
accordance with the terms hereof and thereof; (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Shares pursuant to this Note,
have been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders; (iii) this Note has been duly and validly
executed and delivered by the Company; and (iv) this Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.




Section 22.5

The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder.  This Note is the final agreement
between the Company and the Holder with respect to the terms and conditions set
forth herein, and, the terms of this Note may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the Parties.  The
execution and delivery of this Note is done in conjunction with the Security
Agreement (as defined in Article 21 hereof).




Section 22.6

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,
auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.




Section 22.7

All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.




Section 22.8

The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the SEC.
 The Company agrees not to initiate or institute any new stock option or stock
incentive plan without the prior written consent of the Holder.




Section 22.9

The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain.  Accordingly, the parties
agree that it is appropriate to include in this Note a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and do not constitute a penalty.  The payment
of liquidated damages shall not relieve the Company from its obligations to
deliver the Common Stock pursuant to the terms of this Note.











10




--------------------------------------------------------------------------------

Section 22.10

In the event that any rules, regulations, oral or written interpretations or
comments, whether oral or written, formal or informal from the SEC, NASD, NYSE,
NASDAQ or other governing or regulatory body, prohibit or hinder any operation
of this Agreement or the Equity Line, the Parties hereby agree that those
specific terms and conditions shall be negotiated in good faith on similar terms
within a commercially reasonable time period, but in no event greater than five
(5) business days, and shall not alter, diminish or affect any other rights,
duties, obligations or covenants in this Note and that all terms and conditions
will remain in full force and effect except as is necessary to make those
specific terms and conditions comply with applicable rule, regulation,
interpretation or Comment.  Failure for the Company to agree to  such new terms
as necessary to achieve the intent of the original documents, shall constitute
an Event of Default and the Holder may therefore elect to take actions as
outlined in Article 4 hereof provided, however, that the Holder must act in a
commercially reasonable manner for an Event of Default as provided hereunder to
occur.




Section 22.11

The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Note of its own freewill, (ii) it is not issuing this
Note under economic duress, (iii) the terms of this Note are reasonable and fair
to the Company, and (iv) the Company has had independent legal counsel of its
own choosing review this Note, advise the Company with respect to this Note, and
represent the Company in connection with its issuance of this Note.

 




[BALANCE OF PAGE LEFT BLANK INTENTIONALLY]





11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.




 

SIENA TECHNOLOGIES, INC.

 

 

 

/s/ Anthony A. DeLise

 

Name: Anthony A. DeLise

 

Title: Interim Chief Executive Officer

 

 

 

/s/ James Michael Kelley

 

Name: James Michael Kelley

 

Title: Director

 

 

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

 

 

/s/ Douglas H. Leighton

 

Name:

Douglas H. Leighton

 

Title:

Director








12


